Appeal brought up by the appellant; and it was now moved by his counsel that it might be dismissed, as it did not appear that the appeal was allowed by the County Court. Nor was there any copy of the bond for the appeal stated on the record.
It does not lie in the mouth of the appellant to take exception to the manner in which his own appeal was brought up, such an exception as this is similar to a person taking exception to his own declaration, or other pleading; a proceeding never known in practice. If the appellee be satisfied without security, for which the bond was *Page 369 
intended, the appellant cannot complain, nor make it an exception. The original bond is sent up, but we cannot give judgment on that. A copy should have made a part of the record sent, and the original should remain in the County Court.
The appellee was willing to take judgment against the principal, without the securities, which the Court directed.
NOTE. — Mr. Meigs considers this case and Ninney v. Damron as overruled by O'Reilly v. Zollicoffer; and so they are, in effect, though not expressly, if they were cases of appeal to the court of last resort. But if they were, as seems most probable, appeals from the County to the Superior Court for re-trial, the rulings may be sustained upon the principle settled in Elkins v. Sams. — ED.